EXAMINER’S AMENDMENT/COMMENT

Response to Remarks
Applicant’s remarks, see pages 6-8, received 2021.12.15, with respect to the rejection of claims 1-3 and 5 have been fully considered and are persuasive.  The rejection of claims 1-3 and 5 has been withdrawn. 

Drawings
The amended drawings received on 2021.12.15 are acceptable.

Allowable Subject Matter
Claims 1-9 are allowed. The following is an examiner’s statement of reasons for allowance: claims 1-9 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
The closest art of record is US 2018/0340468 which discloses a clearance control device for controlling clearance between tips of blades of a rotor of an aircraft turbomachine and an annular casing of a stator of the aircraft turbomachine, said clearance control device comprising a flow path (61 and 66) for a flow of air between:  an air intake (generally indicated by 3) adapted to enable air to be taken from a first zone of the aircraft turbomachine (from “zone” generally indicated by 15), an air blower (compressor 10) adapted to enable air to be blown to said annular casing (compressor 10 “blows” compressed air through the flow path), at the location of a second zone of the aircraft turbomachine (generally indicated by 30), in order to modify a temperature of said annular casing (turbine casing 41), and air heating means (80) adapted to interfere (via heat transfer) with air circulating in said air flow path (80 is positioned in the flow path), to enable said air to be heated ([0135]), wherein the air heating means comprise electrical resistors (shown schematically as 81 in fig. 9) but does not disclose the resistors are electrically connected in parallel.  US 4,482,293 teaches controlling turbine engine casing distortion using heating elements (41) arranged in parallel (shown in electrically connected in parallel in fig. 6).

The prior art does not teach or fairly suggest the claims as amended. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton, Esq. whose telephone number is (313) 446-4899. The examiner can normally be reached 0700-1500 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody LEE can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. Todd Newton, Esq.
Primary Examiner
Art Unit 3745



/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        12/24/2021
9